t c memo united_states tax_court robert schwartz and diane schwartz petitioners v commissioner of internal revenue respondent docket no filed date ira b stechel for petitioners peggy j gartenbaum for respondent memorandum opinion vasquez judge this case is before the court on petitioners’ motion for award of reasonable_litigation_costs pursuant to sec_7430 and rule we see no reason for an all references to sec_7430 are to that section of the internal_revenue_code as in effect at the time the petition was filed and all rule references are to the tax_court rules_of_practice and procedure evidentiary hearing on this matter see rule a accordingly we rule on petitioners’ motion on the basis of the parties’ submissions and the existing record see rule a the portions of our opinion on the merits in the instant case schwartz v commissioner tcmemo_2003_86 schwartz i holding that a yacht racing activity was engaged in with an actual and honest objective of making a profit that are relevant to our disposition of this motion are incorporated herein by this reference after concessions the issue for decision is whether petitioners are the prevailing_party in the underlying tax case--specifically whether respondent’s position was substantially justified sec_7430 provides for the award of litigation costs to a taxpayer in a court_proceeding brought against the united_states involving the determination of any_tax interest or penalty pursuant to the internal_revenue_code an award of litigation costs may be made where the taxpayer is the prevailing_party exhausted available administrative remedies did respondent concedes that petitioners substantially prevailed with respect to the most significant issue met the net_worth requirements exhausted their administrative remedies and did not unreasonably protract the court_proceeding respondent did not dispute that the costs claimed by petitioners are reasonable accordingly we conclude that respondent waived this issue see 92_tc_661 levert v commissioner tcmemo_1989_333 affd without published opinion 956_f2d_264 5th cir not unreasonably protract the judicial proceeding and claimed reasonable_litigation_costs sec_7430 b and c these requirements are conjunctive and failure to satisfy any one will preclude an award of costs to petitioners see 88_tc_492 to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and at the time the petition in the case is filed the taxpayer must meet the net_worth requirements of u s c sec d b sec_7430 a taxpayer however will not be treated as the prevailing_party if the commissioner establishes that the commissioner’s position was substantially justified sec_7430 for purposes of the court proceedings the commissioner’s position is that which was set forth in the answer sec_7430 huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_144 108_tc_430 the substantially justified standard is essentially a continuation of the prior law’s reasonableness standard 106_tc_76 a position is substantially justified if it is justified to a degree that could satisfy a reasonable person and has a reasonable basis in both fact and law 487_us_552 huffman v commissioner supra pincite swanson v commissioner supra pincite a position that merely has enough merit to avoid sanctions for frivolousness will not satisfy this standard pierce v underwood supra pincite the determination of reasonableness is based on all of the facts and circumstances surrounding the proceeding and the legal precedents relating to the case 94_tc_685 a position has a reasonable basis in fact if there is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion pierce v underwood supra pincite a position is substantially justified in law if legal precedent substantially supports the commissioner’s position given the facts available to the commissioner coastal petroleum refiners inc v commissioner supra pincite determining the reasonableness of the commissioner’s position and conduct requires considering what the commissioner knew at the time 88_tc_1329 85_tc_927 although the dispute in 487_us_552 arose under the provisions of the equal_access_to_justice_act eaja u s c sec d the relevant provisions of the eaja are almost identical to the language of sec_7430 109_tc_227 n we therefore consider the holding in pierce v underwood supra to be applicable to the case before us id the fact that the commissioner loses on the merits or concedes the case does not establish that a position was not substantially justified however it is a factor to be considered 100_tc_457 affd in part and revd in part on another ground 43_f3d_172 5th cir in schwartz i after an analysis of the facts of the case under the factors provided in sec_1_183-2 income_tax regs we held that the yacht racing activity was engaged in with an actual and honest objective of making a profit the stipulated facts exhibits and testimony however contained many facts that supported a finding that the yacht racing activity was not engaged in with an actual and honest objective of making a profit some of these stipulated facts were petitioners did not prepare or review comparison charts or consider any other models before purchasing the diane record ownership of the diane has never been in the name of diane racing in record ownership of the diane was transferred from robert schwartz to robert and diane schwartz all references to the diane are to the nelson marek racing sailboat used in the yacht racing activity no lease agreements were entered into between diane racing and petitioners regarding diane racing’s use of the diane petitioners never formally documented any loans made by them to diane racing no interest was charged on no collateral was offered for and no repayments were made on the aforementioned loans during the years in issue petitioners did not maintain complete records of the races in which the diane competed the president of diane racing petitioners’ son was a full-time medical student or medical resident during the years in issue during the years in issue diane racing sustained over dollar_figure in total losses compared with less than dollar_figure of income--ie diane racing’s losses were more than times larger than its income the diane is classified by the u s coast guard as a recreational vessel furthermore the documentary6 and testimonial evidence established among other things the following facts the parties did not specifically stipulate the amount of the loss for the parties however stipulated diane racing’s tax_return for which lists diane racing’s losses for we note that almost all of the exhibits were jointly stipulated petitioners paid most of diane racing’s expenses from their personal and not diane racing’s bank account although the diane required a 14-person crew usually all of the crew were unpaid petitioners did not possess a list of crew members petitioners did not keep payroll records for the crew members who were paid petitioners never filed any forms w-2 or forms for the crew members who were paid petitioners did not keep records of the entry fees for any of the races the diane participated in during the years in issue petitioners hoped that they might get sponsors for the yacht racing activity but they had no idea whether that would or would not work mrs schwartz who holds a doctorate in education and is director of a special education master’s degree program was in charge of many financial aspects of diane racing although petitioners spent on average a total of to hours per week working on diane racing there were significant periods when petitioners devoted no time to or were not involved with diane racing diane racing paid a captain if a captain was needed and a mate if there was a mate petitioners felt that whether they would be able to resell the diane for a profit was a question mark during and the years immediately prior to the years in issue diane racing sustained almost dollar_figure in total losses compared with approximately dollar_figure of income--ie diane racing’s losses were approximately times larger than its income petitioners reported the following amounts of wages on their income_tax returns dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively even after subtracting the losses associated with the yacht racing activity petitioners reported the following amounts of total income on their income_tax returns dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively petitioners considered sailing a family activity dr schwartz and petitioners’ children sailed the diane dr schwartz enjoyed sailing although in schwartz i we concluded that petitioners proved that the yacht racing activity was engaged in with an actual and honest objective of making a profit on the basis of the evidence it was reasonable for respondent to believe that the court could find that the yacht racing activity was not engaged in for profit there was evidence that petitioners did not operate diane racing in a businesslike manner were not experts regarding yacht racing and that mrs schwartz was not qualified to handle the financial aspects of diane racing did not devote a significant amount of time to diane racing were unsure whether the diane would appreciate in value and derived personal pleasure from the yacht racing activity the evidence also established that diane racing had a history of substantial losses nearly dollar_figure over years and did not have profits additionally there was evidence that petitioners’ financial status they earned over dollar_figure million in wages and reported less than dollar_figure million in total income during the years in issue allowed them to operate diane racing without intending to make a profit furthermore in schwartz i we found that petitioners derived personal pleasure from the yacht racing activity at trial the court had to determine the credibility of the witnesses including petitioners and reconcile the conflicting documentary and testimonial evidence see johnson v commissioner tcmemo_1999_237 affd without published opinion 246_f3d_674 9th cir although we found petitioners to be credible witnesses on the basis of the evidence it was reasonable for respondent to believe that the court would find that the yacht racing activity was not engaged in for profit we conclude respondent has established that his position was substantially justified--it was a reasonable position sufficiently supported by the facts and circumstances of the case and the existing legal precedent accordingly petitioners are not the prevailing_party sec_7430 as petitioners are not the prevailing_party we hold that they are not entitled to an award of litigation costs to reflect the foregoing an appropriate order will be issued and decision will be entered for petitioners
